Citation Nr: 0627661	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment 
wound of the left heel, with fracture of tri-malleolus and 
astragalus, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a shell fragment 
wound of the left heel, with comminuted compound fracture of 
the os calcis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Thereafter, the claims file was 
transferred to the jurisdiction of the RO in Columbia, South 
Carolina.  

In September 2002, the RO denied the claim of entitlement to 
an increased rating for a shell fragment wound of the left 
heel with fracture of tri-malleolus and astragalus and 
comminuted compound fracture of os calcis.  The RO continued 
the combined 30 percent disability rating.  

In August 2006, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  Examinations of a shell fragment wound of the left heel, 
with fracture of tri-malleolus and astragalus include 
objective findings of heterotopic bone formation and slightly 
reduced range of motion.  

2.  Examinations of a shell fragment wound of the left heel, 
with comminuted compound fracture of the os calcis include 
objective findings of heterotopic bone formation and slightly 
reduced range of motion.  

3.  The medical evidence of record essentially refers to the 
veteran's service-connected disability in terms of a left 
ankle disability; there are no objective findings of 
ankylosis of the left ankle, no evidence of marked deformity 
of the os calcis or astragalus, malunion of, ankylosis of the 
subastragalar or tarsal joint, or that the veteran ever 
underwent an astragalectomy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for a 
shell fragment wound of the left heel with fracture of tri-
malleolus and astragalus, currently evaluated as 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, and 5274 (2005).  

2.  The criteria for entitlement to an increased rating for a 
shell fragment wound of the left heel with comminuted 
compound fracture of the os calcis, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, and 5274 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - Veterans Claims Assistance Act 
of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Following the receipt of the veteran's October 2001 claim for 
entitlement to an increased rating for residuals of a shell 
fragment wound of the left heel with fracture of tri-
malleolus and astragalus and entitlement to an increased 
rating for residuals of a shell fragment wound of the left 
heel with comminuted compound fracture of the os calcis, the 
veteran was provided with an March 2002 correspondence 
notifying him of the requirements of VCAA.  This 
correspondence, in essence, inform the veteran of the 
evidence necessary to establish entitlement to an increased 
disability rating for residuals of a shell fragment wound of 
the left heel with fracture of tri-malleolus and astragalus 
and entitlement to an increased rating for residuals of a 
shell fragment wound of the left heel with comminuted 
compound fracture of the os calcis.  In this regard, he was 
told to submit evidence of treatment for the conditions.  The 
letter also informed the veteran of the relative duties of VA 
and himself to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notice.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA examination reports, and VA medical 
treatment records.  The veteran has not identified any 
additional evidence pertinent to the claims, which is not 
already of record, and there are no available additional 
records to obtain.  

Note that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event that a 
higher rating is assigned for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to increased ratings, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran is in receipt of a 20 percent disability rating 
for residuals of a shell fragment wound of the left heel with 
fracture of the tri-malleolus and astragalus, effective since 
December 1945.  He is also in receipt of a 10 percent 
disability rating for residuals of a shell fragment wound of 
the left heel with comminuted compound fracture of the os 
calcis, effective since April 1946.  The veteran maintains 
that the disabilities are currently manifested by symptoms 
that meet the criteria for a higher rating and that the 
currently assigned evaluations should be increased.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Entitlement to an Increased Rating for a Shell Fragment Wound 
of the Left Heel, with Fracture of Tri-Malleolus and 
Astragalus, Currently as 20 Percent Disabling.  

The schedular rating criteria for the evaluation of the ankle 
are provided under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 
through 5274.  These criteria are applicable to the veteran's 
service-connected disability.  

The RO evaluated the veteran's shell fragment wound of the 
left heel with fracture of the tri-malleolus and astragalus 
under Diagnostic Code 5272, Ankylosis of the Subastragalar or 
Tarsal Joint.  Under Diagnostic Code 5272, a 20 percent 
disability rating is assigned for ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  A 20 percent disability rating is the maximum 
rating allowed by law under this Diagnostic Code.  

The pertinent medical records associated with the claims file 
include VA examination reports, dated in April 2002 (and 
photographs of the veteran's ankle, heel, and foot) and 
October 2003 (with X-ray); VA medical treatment records, 
dated from August 2000 to August 2003; and additional VA 
medical treatment records, dated through February 2004.  

On VA examination, dated in April 2002, the veteran presented 
for evaluation of the left ankle.  The veteran complained of 
pain with standing for over an hour and that he is unable to 
walk for several blocks.  He reported that he has decreased 
range of motion and that he occasionally wakes up with the 
ankle locked.  He also reported that he has periodic leaking 
from the scar.  On physical examination, the veteran's ankle 
was described as grossly enlarged, he had normal sensation, 
and it is noted that there is a scar, approximately 12 
centimeters (cm), in the posterior to the lateral malleolus 
on the left.  He had 5/5 motor strength in flexion and 
extension of the ankle.  He had dorsiflexion from 0 to 5 
degrees, plantar flexion from 0 to 20 degrees, and he has 
minimal ability to invert and evert his foot.  

The examiner reported the findings of an August 2001 X-ray 
report, indicating that the veteran suffers from severe 
arthritis of the tibiotalar joint with abundant hypertrophic 
bone formation and chronic subluxation of the sesamoids with 
ossification of the peroneal tendons.  The examiner also 
reported the findings of an X-ray report, dated in November 
2001, indicating that the X-ray report showed chronic changes 
involving the tibiotalar and subtalar joints with subluxation 
of the calcaneus and posterolateral displacement of the 
lateral malleolus.  The examiner stated that these findings 
are consistent with severe osteoarthritic changes with 
multiple subchondral cysts.  There was no evidence of 
osteomyelitis.  

The examiner concluded that the veteran has osteoarthritis, 
retained shell fragment particles, and intermittent continued 
drainage of the left ankle.  Associated with the examination 
report are photographs of the veteran's ankle and the 
photographs appear to be consistent with the examiner's 
physical description of the left ankle.  

The VA medical treatment records, dated from August 2000 to 
August 2003, reveal that the veteran complained of pain in 
the left ankle, he complained of discharge and drainage at 
the site of the old wound/scar, and the records note that he 
was assessed with limitation of motion of the left ankle due 
to an old fracture.  There were also findings of swelling 
which were described as minimal.  

On VA examination, dated in October 2003, the examiner noted 
that the veteran's impairment of the ankle was minimal until 
approximately 15 to 20 years ago at which time he began to 
experience an increase in both swelling and pain around the 
ankle.  The veteran reported that he now has pain, especially 
with heavy use, he has frequent swelling around the joint and 
drainage from his scar.  He related that he is able to walk a 
mile or two with minimal pain.  

On physical examination, the examiner observed a 3-inch 
curvilinear scar just below the lateral malleolus of his 
ankle.  The scar is described as slightly indented and red, 
but there is no swelling and tenderness of the scar itself, 
and there is no drainage.  The joint is described as stable 
and the extension and flexion strength at the joint is very 
normal and equal to the opposite side.  The range of motion 
is slightly reduced, as dorsiflexion was from 0 to 10 degrees 
and plantar flexion was from 0 to 40 degrees.  

The veteran was diagnosed as having an old fracture of the 
left ankle with resulting osteoarthritis and heterotropic 
bone formation, as well as minimal range of motion 
impairment.  His strength was normal, his gait was slow, but 
otherwise normal, and he was able to use both feet and ankles 
to propel during ambulation.  

The additional VA treatment records, dated through February 
2004, shows that the veteran was treated for various 
illnesses.  He was not, however, treated for impairment for 
the left ankle and the treatment records do not show that the 
left ankle or heel disabilities are manifested by symptoms 
that would meet the criteria for the next higher rating.  

Note that the veteran is not service-connected for residual 
scars.  He has not indicated an intent to file such a claim.  
Thus, the Board will not address any impairment attributable 
to scars of the left ankles.

In view of the foregoing law, regulations, and evidence, the 
Board finds that the evidence does not show that the 
veteran's shell fragment wound of the left heel with fracture 
of the tri-malleolus and astragalus is manifested by symptoms 
that meet the criteria for the next higher rating under any 
applicable Diagnostic Code.  Note that with respect to the 
disability involving a shell fragment wound of the left heel 
with fracture of the tri-malleolus and astragalus, the 
veteran is in receipt of the maximum rating allowed by law 
under Diagnostic Codes 5271, 5272, 5273, and 5274.  

Consequently, the Board considered whether the veteran's 
shell fragment wound of the left heel with fracture of the 
tri-malleolus and astragalus is manifested by symptoms that 
meet the criteria for the next higher rating under Diagnostic 
Code 5270, Ankylosis of the Ankle.  A higher rating of 30 
percent may be assigned under Diagnostic Code 5270 for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion, between 0 degrees and 10 
degrees.  

The evidence does not show that the veteran's ankle is 
ankylosed.  The evidence shows that the veteran has some 
limitation of motion of the left ankle, but he also continues 
to have motion of the left ankle.  The evidence shows that he 
does not suffer from immobility of the left ankle; therefore, 
his ankle is not ankylosed.  See Colayong v. West, 12 Vet. 
App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28TH Ed. 1994) (defining ankylosis as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure).  Therefore a higher rating is 
not warranted under Diagnostic Code 5270, Ankylosis of the 
Ankle.  

The Board finds that the criteria for the next higher rating 
under any applicable Diagnostic Code have not been met and 
the 20 percent disability rating is continued.  

Entitlement to an Increased Rating for a Shell Fragment Wound 
of the Left Heel, with Comminuted Compound Fracture of the Os 
Calcis, Currently Evaluated as 10 Percent Disabling.

The RO evaluated the veteran's shell fragment wound of the 
left heel with comminuted compound fracture of the os calcis 
under Diagnostic Code 5273, Malunion of the Os Calcis or 
Astragalus.  Under Diagnostic Code 5273, a 10 percent 
disability rating is assigned for malunion of the os calcis 
or astragalus with moderate deformity.  A 20 percent 
disability rating is assigned for malunion of the os calcis 
or astragalus with marked deformity.  A 20 percent disability 
rating is the maximum rating allowed by law under this 
Diagnostic Code.  

The Board finds that the evidence does not show that the 
veteran's shell fragment wound of the left heel with 
comminuted compound fracture of the os calcis is manifested 
by symptoms that meet the criteria for the next higher rating 
under Diagnostic Codes 5270 through 5274.  

As stated above, the evidence does not demonstrate that the 
veteran has ankylosis of the left ankle.  Therefore, the 
criteria for the next higher rating of 20 percent under 
Diagnostic Code 5270, Ankylosis of the Ankle, have not been 
met.  

Under Diagnostic Code 5271, the next higher rating of 20 
percent is assigned for marked limitation of motion of the 
ankle.  The April 2002 and October 2003 examination reports 
do not include evidence that shows that the veteran suffers 
from marked limitation of motion of the ankle.  In fact, 
during the most recent examination in October 2003, the 
examiner stated that the veteran's extension and flexion 
strength was very normal and that his range of motion was 
slightly reduced.  There are no findings in the VA medical 
treatment records, dated through February 2004, that 
demonstrate that the veteran has marked limitation of motion 
of the left ankle.  Therefore, the criteria for the next 
higher rating of 20 percent for the shell fragment wound of 
the left heel with comminuted compound fracture of the os 
calcis are not met under Diagnostic Code 5271, Limitation of 
Motion of the Ankle.  

The Board notes that the veteran's ankle, to include the 
Subastragalar or Tarsal Joint, is not ankylosed, therefore 
the criteria for the next higher rating of 20 percent under 
Diagnostic Code 5272, Subastragalar or Tarsal Joint are not 
met.  The Board considered whether the next higher rating of 
20 percent is warranted for the shell fragment wound of the 
left heel with comminuted compound fracture of the os calcis 
under Diagnostic Code 5273, Malunion of the Os Calcis or 
Astragalus.  The evidence shows that the veteran's left ankle 
was described as grossly enlarged during the April 2002 VA 
examination and in October 2003, the examiner noted 
heterotopic bone formation.  There is, however, no indication 
that the veteran currently suffers from symptoms that are 
consistent with malunion of the os calcis or astragalus with 
marked deformity.  Therefore, the next higher rating of 20 
percent is not warranted for the shell fragment wound of the 
left heel with comminuted compound fracture of the os calcis 
under Diagnostic Code 5273.  

There is no evidence which shows that the veteran has 
undergone removal of the astragalus or talus; therefore, the 
next higher rating of 20 percent is not warranted for the 
shell fragment wound of the left heel with comminuted 
compound fracture of the os calcis under Diagnostic Code 
5274, Astragalectomy.  

In view of the foregoing, the Board determines that the 
criteria for the next higher rating under any applicable 
Diagnostic Code have not been met and the 10 percent 
disability rating is continued.  

III.  Conclusion

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion also requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  After 
reviewing the evidence in light of the provisions of DeLuca, 
the Board concludes that the evidence does not show the 
veteran suffers from such additional functional impairment 
that would warrant a rating higher than that which is 
currently assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca.  

The Board concludes that the preponderance of the evidence is 
against the claims of entitlement to increased disability 
ratings.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to an increased rating for a shell fragment wound 
of the left heel, with fracture of tri-malleolus and 
astragalus, currently as 20 percent disabling is denied.  

Entitlement to an increased rating for a shell fragment wound 
of the left heel, with comminuted compound fracture of os 
calcis, currently evaluated as 10 percent disabling is 
denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


